Citation Nr: 0810566	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-39 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exposure.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) with constipation.

3.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating higher than 
10 percent for bilateral foot metatarsalgia.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the Lincoln, 
Nebraska Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for residuals of heat exposure and for 
irritable bowel syndrome.  The RO granted service connection 
for PTSD and bilateral foot metatarsalgia, and assigned 
disability ratings of 30 percent for PTSD and 10 percent for 
bilateral foot metatarsalgia, effective from May 9, 2005.

The veteran appealed the denial in the September 2005 rating 
decision of service connection for hearing loss.  In a March 
2006 rating decision, the RO granted service connection for 
hearing loss.  That issue therefore is resolved and no longer 
on appeal.


FINDINGS OF FACT

1.  The veteran was exposed to severe heat and humidity 
during his service in Vietnam.

2.  The veteran does not have a diagnosable chronic disorder 
attributable to his exposure to heat during service.

3.  During and soon after service, the veteran had digestive 
system symptoms including frequent diarrhea and constipation.

4.  From May 9, 2005, the veteran's PTSD has produced 
predominantly mild, and no more than moderate, impairment of 
occupational and social functioning.

5.  From May 9, 2005, the veteran's bilateral foot 
metatarsalgia has been manifested by foot pain after 
prolonged weightbearing, and no more than slight limitation 
of motion of the right ankle, without marked deformity, or 
accentuated pain on use.


CONCLUSIONS OF LAW

1.  No chronic disorder related to heat exposure was incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  IBS was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.

3.  From May 9, 2005, the veteran's PTSD has not met the 
criteria for a disability rating higher than 30 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2007).

4.  From May 9, 2005, the veteran's bilateral foot 
metatarsalgia has not met the criteria for a rating higher 
than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5271, 5276, 5279, and 5284 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residuals of Heat Exposure

The veteran reports that during his service in Vietnam he was 
exposed to hot weather conditions, and he had trouble 
tolerating those conditions, and felt sick.  He states that 
since his Vietnam service he has continued to have trouble 
tolerating hot conditions, and has continued to become sick 
and to need to sit or lie down in such conditions.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
a chronic disease during service, post-service manifestations 
of the same disease are service connected, unless clearly 
attributable to intercurrent causes.  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran states that during service he did not receive any 
medical treatment when he felt sick in hot conditions.  He 
notes that he was in combat, and that treatment for such 
symptoms was not available under those circumstances.  The 
veteran's service medical records show that, during his 
service in Vietnam, in March 1968, he sustained a fragment 
wound of the abdomen, with penetration of the liver.  He 
received treatment for several weeks, then was returned to 
duty.  He reportedly left Vietnam and returned to the United 
States in August 1968.  In October 1968, he was seen for 
dizziness, vomiting, headaches, and backaches.  Testing was 
positive for malaria, and he received treatment for malaria 
in October and November 1968.

On VA medical examination in August 2005, the veteran 
reported that on more than one occasion during his service in 
Vietnam he experienced dizziness, nausea, vomiting, and 
overall illness when exposed to significant heat and 
humidity.  He stated that since then he felt intolerance for 
heat, and needed to get out of the heat after even short 
periods of exertion in such conditions.  He indicated that he 
had worked in construction for six years, and had left that 
work partly because of his intolerance of heat.  The 
examining physician noted that the veteran had been diagnosed 
a number of years earlier for hyperthyroidism, and was 
currently on medication for hypothyroid.  With respect to the 
heat exposure claim, the examiner provided the assessment: 
"Residuals of heat exposure with insufficient clinical 
evidence at present to warrant a diagnosis of any acute or 
chronic disorder or residuals thereof."  The examiner 
expressed the opinion that it was less likely than not that 
the veteran's exposure to heat in service had resulted in the 
claimed post-service residuals.  The examiner noted that 
there was no quantifiable or measurable evidence of the 
described residuals.  The examiner also noted that the 
veteran's thyroid condition could account for the heat 
intolerance that the veteran experienced.

Records of VA outpatient treatment of the veteran in 2005 and 
2006 show treatment for hypothyroidism.  In statements in 
support of the veteran's claim, the veteran's representative 
has noted that the veteran reports feeling dizzy when exposed 
to high temperatures.  The representative has asserted that a 
VA physician should test the veteran's reaction to high 
temperatures.

The veteran has reported symptoms he has experienced in hot 
conditions during and since service.  His statements are 
credible, and he is competent to report the symptoms he 
experiences.  The VA physician who examined him in 2005, 
however, did not find that his symptoms constituted a 
diagnosable chronic disorder.  That physician also found that 
the symptoms that the veteran experiences might be 
attributable to his thyroid condition.  The examination 
report is medical evidence that the veteran does not have a 
chronic disorder related to his exposure to heat during 
service.  There is no contravening medical evidence 
indicating that the veteran has a diagnosable chronic 
disorder attributable to heat exposure during service.  The 
Board concludes that the preponderance of the evidence is 
against service connection for residuals of heat exposure, 
and denies that claim.

The Board notes the assertion of the veteran's representative 
that additional medical testing is warranted.  VA has a duty 
to provide a VA medical examination or opinion when certain 
supporting evidence is present, and the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.156(c)(4) (2007).  In this 
case, the Board finds that the report of the August 2005 VA 
examination reflects adequate review and consideration of the 
history and current findings, and that the examination report 
did provide sufficient competent medical evidence to decide 
the claim.  The Board concludes that additional examination 
and testing are not warranted.

Service Connection for IBS

The veteran has sought service connection for multiple 
digestive system symptoms and disorders, either as incurred 
in service or as resulting from other service-connected 
disabilities.  The veteran's service-connected disabilities 
include PTSD and residuals of a fragment wound of the 
abdomen.  In the September 2005 rating decision, the RO 
granted service connection for gastroesophageal reflux 
disease (GERD), and denied service connection for IBS with 
constipation.  The veteran appealed the denial of service 
connection for IBS with constipation.

In addition to service connection based on direct evidence of 
incurrence or aggravation in service, certain chronic 
diseases and tropical diseases are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Disorders of the digestive system that are subject to such a 
presumption are peptic ulcers as a chronic disease and 
dysentery as a tropical disease.  38 C.F.R. § 3.309.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).

During service, the veteran was seen at sick call for stomach 
complaints on three occasions in April and May 1967.  In 
March 1968, he sustained a fragment wound of the abdomen, 
with penetration of the liver.  He was treated for that wound 
in March and April 1968.  In October 1968, he was seen for 
dizziness, vomiting, headaches, and backaches.  Testing was 
positive for malaria, and he received treatment for malaria 
in October and November 1968.  A retained wire suture in the 
veteran's abdominal wound was surgically removed in March 
1969.

The claims file contains records of private medical treatment 
for digestive system disorders in the early 1970s.  In May 
1972, the veteran saw J. J. F., M.D., for abdominal gas, 
pain, cramping, nausea, and diarrhea.  The veteran indicated 
that these symptoms had been present for about a month.  Dr. 
F.'s impression was possible peptic ulcer disease.  He 
prescribed medication.  In July 1973, the veteran again saw 
Dr. F. for stomach pain, vomiting, and diarrhea.  The veteran 
was admitted to Creighton Memorial Saint Joseph Hospital.  He 
reported onset of abdominal pain about four years earlier, 
usually relieved by nonprescription antacids.  He reported 
having diarrhea or constipation at all times.  
Gastrointestinal x-rays did not show evidence of hiatal 
hernia or peptic ulcer disease.  Barium enema showed 
redundant colon, without evidence of pathology.  
Gastroduodenoscopy showed the duodenal bulb to be hypermotile 
and slightly spastic.  The hospital discharge diagnosis was 
acid peptic disease.

In August 1973, Dr. F. noted that the veteran had a spastic 
bound down duodenum.  In the treatment notes, Dr. F. wrote:

It is certainly within the realm of 
reasonableness that this patient's injury 
in Vietnam and his subsequent liver 
laceration caused significant fibrotic 
process in the area of the right upper 
quadrant in the lesser sac and could be 
responsible for some degree of gastric 
retention, gastric irritability and 
duodenal irritability.

The veteran had a VA gastrointestinal examination in November 
1973.  The veteran reported recurrent attacks of nausea, 
vomiting, and abdominal pain.  He stated that his bowels 
tended to be alternately loose and constipated.  He indicated 
that he took medication after each meal to address his 
stomach symptoms.  Upper gastrointestinal (UGI) series x-rays 
showed slight scarring in the duodenal cap, described as 
probably due to chronic duodenal ulcer, and no evidence of an 
active ulcer niche.  The examiner's impression was chronic 
duodenal ulcer, inactive at the time of the examination.

In 2005, the veteran sought service connection for 
gastrointestinal problems including acid reflux, hiatal 
hernia, and irritable bowel.  He reported that he had 
persistent, daily indigestion.  On VA examination in August 
2005, the veteran reported having heartburn with pyrosis, 
occurring four to five times per week.  He stated that he had 
nausea, bloating, and cramping at times.  He indicated that 
the had chronic constipation.  He related that he did not 
have diarrhea at present.  He reported that he took 
medication for heartburn.  He stated that when he felt 
anxiety or PTSD symptoms, those symptoms were accompanied by 
heartburn and pyrosis.  He indicated that the symptoms of 
bloating, cramping, and constipation occurred independently 
of episodes of PTSD symptoms.

The examiner noted that the veteran had not been diagnosed 
with GERD or IBS.  On examination, there was minimal 
tenderness to palpation over the veteran's abdominal scars, 
and the abdomen was nontender in other areas.  The examiner 
listed impressions of GERD based on the veteran's history, 
and IBS with constipation as its main factor.  The examiner 
stated the opinion the veteran's GERD symptoms were 
aggravated by his PTSD.  He opined that it was less likely 
than not that the veteran's IBS was caused or aggravated by 
his PTSD.

It statements in support of his claim, the veteran noted that 
he had first suffered from stomach pains and vomiting during 
service.  Records of VA outpatient treatment in 2005 and 2006 
note GERD, constipation, and hemorrhoids.

The veteran was seen early in service for stomach complaints, 
and he sustained an abdominal wound in service.  In the 
course of medical treatment in 1973, the veteran reported an 
onset of abdominal pain in about 1969.  The veteran was in 
service for part of 1969, until his separation in March.  The 
veteran's digestive system symptoms in 1972 and 1973 included 
alternating diarrhea and constipation.  The treating 
physician Dr. F. opined that it was possible that the 
veteran's abdominal wound had caused some of his gastric and 
duodenal problems.  Evidence from 2005 indicates that the 
veteran has GERD and IBS, with the IBS manifested by 
constipation but not diarrhea.  The evidence tends to show 
continuity of digestive system symptoms from service into the 
years immediately following service.  Medical records from 
the early 1970s reflect IBS symptoms.  Overall, there is 
significant evidence supporting in-service incurrence of a 
chronic digestive system disorder that includes IBS.  
Therefore, the Board grants the appeal for service connection 
for IBS.

Higher Rating for PTSD

The veteran appealed the initial 30 percent disability rating 
that the RO assigned for his service-connected PTSD.  Service 
connection for PTSD was made effective from May 9, 2005.  
Disability ratings are determined by evaluating the extent to 
which service-connected disability adversely affects ability 
to function under the ordinary conditions of daily life, 
including employment.  Symptoms of the disability are 
evaluated under the criteria set forth in the VA Schedule for 
Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, the disability must be considered in 
the context of the entire recorded history.  38 C.F.R. § 4.1.  
At the time of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As the veteran appealed the initial rating 
for PTSD, the Board will consider the evidence for the entire 
period since May 2005, and will consider whether staged 
ratings are warranted.

Under the rating schedule, PTSD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, under a General Rating Formula 
for Mental Disorders.  The criteria for ratings of 30 percent 
or higher under that formula are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

In May 2005, the veteran filed a claim for service connection 
for a psychiatric disorder, including PTSD.  He was diagnosed 
with PTSD in an August 2005 VA psychiatric examination 
performed to address that claim.  In the period from May 2005 
forward, the veteran has not been in treatment for PTSD.  In 
a May 2005 statement, he reported having been on medication 
for depression for about three months, but having 
discontinued that medication because of thyroid problems.

In the May 2005 statement, the veteran reported that his 
psychiatric disorder was manifested by ongoing problems with 
personal relationships.  He indicated that he had been 
divorced twice, and that he was married for the third time.  
He stated that he drank heavily after Vietnam, and that he 
continued to drink.  He related that he became angry very 
easily, and yelled and screamed.  He reported that he had 
nightmares, with resulting intermittent sleep impairment.  He 
stated that he had panic attacks a couple of times a week.  
He indicated that he experienced spatial disorientation, and 
that he had experienced suicidal thoughts.

On the VA psychiatric examination in August 2005, the veteran 
reported having moderately severe nightmares about two times 
a week.  He related having had flashbacks in the past, but 
none at present.  He stated that intense psychological 
reactions were accompanied by an upset stomach.  He indicated 
that he became angry easily.  He reported an increased 
startle response, but no hypervigilance.  The examiner found 
that the veteran was oriented and cooperative, that he was 
able to concentrate, and that his memory, thought processes, 
and thought content were normal.  The veteran did not report 
having hallucinations, panic attacks, or episodes of 
violence.  He did not report any suicidal or homicidal 
thoughts.

The veteran indicated that he was employed full time, as a 
warehouseman, and that he had been in that job for more than 
five years.  He related that he liked to stay on the same job 
and not make changes.  He stated that he was in his third 
marriage, and that he had some marital conflicts.  He 
indicated that he had interaction with his wife, and a couple 
of close friends, and that he was in contact with his mother.  
He reported that he drank a six pack of beer each night.  He 
indicated that he had very limited leisure activities.

The examiner found that the veteran had PTSD, with chronic 
symptoms, and mild to moderate severity.  He noted that the 
veteran's level of alcohol use was only slightly below the 
threshold of abuse.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.  The examiner 
evaluated the effects of the veteran's PTSD on his social and 
occupational functioning, indicating that the veteran's PTSD 
decreased his efficiency, productivity, and reliability to a 
mild or transient extent, and only during periods of stress.  
The examiner stated that the PTSD impaired the veteran's 
performance of work tasks to a mild degree, only during 
periods of stress, and impaired his work, family, and other 
relationships occasionally, to a moderate degree.  The 
examiner concluded that the symptoms the veteran reported 
caused some social constriction, and possibly some mild, and 
not marked, constriction in occupational functioning.

In statements in support of his appeal, the veteran asserted 
that a higher rating was warranted because of his symptoms.  
He reported that he had frequent nightmares, amnesia, and a 
depressed mood.  He stated that he had marked difficulty in 
following and comprehending complex commands and 
instructions.  He indicated that his judgment was often 
impaired, and that he had extreme disturbances of mood that 
caused him to lash out.  He related having difficulty 
establishing and maintaining effective work and social 
relationships, because he kept to himself.  He reported that 
his memory was severely impaired.

The veteran is not in treatment for PTSD, so the August 2005 
examination and the other veteran's statements provide the 
evidence regarding the symptoms and effects of his PTSD.  At 
the time of the examination, the veteran was working steadily 
and full time, and had limited and sometimes impaired 
interactions with others.  That disability picture appears 
most consistent with the criteria for a 30 percent rating.  
He did not report or show manifestations, such as speech 
impairment, panic attacks, or memory impairment, that would 
meet or approach the criteria for a 50 percent or higher 
rating.  In the veteran's written statements in support of 
his claim, he has reported some more severe symptoms, such as 
panic attacks, spatial disorientation, and severe memory 
impairment.  Such reports differ from the findings at the 
examination.  In areas where there are inconsistencies, the 
Board will give greater weight to the examination report, as 
it reflects both the veteran's statements and the examiner's 
observations.  In that light, the veteran's PTSD does not 
meet the criteria for a rating higher than 30 percent, and 
has not warranted a higher rating at any time since service 
connection became effective in May 2005.

Higher Rating for Bilateral Foot Metatarsalgia

The veteran sought service connection for problems, including 
pain, in both feet.  The RO granted, effective May 9, 2005, 
service connection for bilateral foot metatarsalgia, and 
assigned a 10 percent disability rating.  The veteran 
appealed that rating.  The Board will consider the evidence 
for the entire period since May 2005, and will consider 
whether staged ratings are warranted.

The veteran reports that he has constant pain in his feet 
that began with extensive walking during his service in 
Vietnam.  The RO evaluated the veteran foot disorder as 
bilateral foot metatarsalgia, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  Under that code, anterior 
metatarsalgia, whether unilateral or bilateral, is assigned a 
10 percent rating.  The rating schedule also provides other 
Diagnostic Codes for evaluating disabilities of the feet and 
ankles.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274, 
5276-5284 (2007).  When evaluation of a musculoskeletal 
disability is based on limitation of motion, VA regulations 
provide, and the United States Court of Appeals for Veterans 
Claims (Court) has emphasized, that evaluation must include 
consideration of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in August 2005, the veteran reported having 
had pain in his feet since advanced infantry training in 
service.  He reported that prolonged walking or standing 
caused flare-ups of pain, fatigability, and stiffness in his 
feet.  He stated that he had very occasional swelling in his 
feet.  He indicated that he treated the pain with 
nonprescription analgesics.  He related that he could stand 
for up to two hours at a time.  He reported that he was on 
and off his feet for ten hours a day in his job at a 
warehouse.  He stated that he could complete his work, but 
that he had pain in his feet by the end of the day.  He 
related that he sometimes had a slight limp due to pain in 
the feet.  He indicated that after work he rested and 
elevated his feet, and sometimes took an analgesic.  He 
reported that custom orthotics had provided some benefit for 
a few months, but had eventually stopped helping.  He stated 
that he could accomplish chores, shopping, and other daily 
activities without significant flare-ups of foot pain if he 
could take breaks and rest.  He indicated that he had not 
seen a physician or other practitioner specifically for the 
problems with his feet.

The examiner noted mild varicosities at the veteran's ankles 
and feet.  The feet had mild edema.  There was very mild 
tenderness to deep palpation in the arches and the plantar 
aspects of the feet, and mild tenderness in the plantar 
metatarsal areas.  The veteran had plantar flexion of both 
ankles to 45 degrees.  Dorsiflexion was to 20 degrees in the 
left ankle, but was limited to 15 degrees in the right ankle.  
There was a mild increase in pain with repetitive motion of 
the ankles.  The ankles did not show any weakness, 
fatigability, or incoordination.  The veteran was able to 
fully flex his toes and feet without pain, weakness, 
fatigability, or incoordination, even with repetitive motion.  
The examiner's diagnosis was bilateral foot metatarsalgia.

In statements in support of his appeal, the veteran notes 
that, after he comes home from work, he is unable to walk due 
to pain in his feet, and he has to keep off of his feet all 
evening.

Diagnostic Code 5279 does not provide for a rating higher 
than 10 percent for bilateral anterior metatarsalgia.  The 
physician who examined the veteran's feet in 2005 did not 
indicate that the veteran had flatfoot, or other deformity 
such as clawfoot or hallux valgus.  Even considering the 
veteran's foot pain as comparable to the symptoms of 
flatfoot, his symptoms would not warrant a rating higher than 
10 percent for the bilateral condition.  A rating higher than 
10 percent for flatfoot requires a severe disorder, with 
objective evidence of marked deformity such as pronation or 
abduction, accentuated pain on manipulation and use, swelling 
on use, and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  The 2005 examination did not show such 
findings in the veteran's feet.

The 2005 examination showed limitation of dorsiflexion of the 
right ankle to 15 degrees.  The normal full ranges of motion 
of the ankle are to 20 degrees of dorsiflexion, and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  
Limitation of motion of an ankle is assigned ratings of 10 
percent if moderate and 20 percent if marked.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The veteran's right ankle, 
with full plantar flexion, and 15 of 20 degrees of 
dorsiflexion, has limitation of motion that does not rise to 
the level of moderate limitation, even considering the 
increase in pain with repetitive motion that was noted on 
examination.  Therefore, a separate compensable rating for 
limitation of motion of the right ankle is not warranted.

Under Diagnostic Code 5284, other injuries of the foot, i.e., 
injuries other than those addressed in the other diagnostic 
codes, are rated as 10 percent if moderate, 20 percent if 
moderately severe, and 30 percent if severe.  As the 
physician who examined the veteran's feet provided a 
diagnosis of metatarsalgia, it does not appear that 
evaluation under Diagnostic Code 5284 is needed.  In any 
case, the disability shown in each of the veteran's feet does 
not rise to the level of moderate disability.  Considering 
all manifestations and potential diagnostic codes, then, the 
preponderance of the evidence is against a rating higher than 
10 percent for the veteran's bilateral foot disability, 
metatarsalgia.  The disability of his feet has not warranted 
a higher rating at any time since service connection became 
effective in May 2005.

Extraschedular consideration

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the veteran's 
service-connected PTSD or bilateral foot metatarsalgia do not 
necessitate referral of the rating of those disabilities to 
designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had frequent 
hospitalizations for the service-connected disabilities 
addressed in this decision, and the evidence does not 
indicate that those conditions markedly interfere with 
employment.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).

In a claim for an increased rating, VA must inform the 
claimant of the criteria for a higher rating, including the 
consideration of relevant Diagnostic Codes.  If the 
Diagnostic Code under which the disability is rated contains 
criteria, such as a specific measurement or test result, for 
a higher rating that would not be satisfied by a showing of 
worsening or increase in disability, VA must notify the 
claimant of that requirement.  VA must notify the claimant, 
and give examples, of the types of medical and lay evidence 
that are relevant to an increased rating for the particular 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With regard to the claims for increased rating for PTSD and 
bilateral foot metatarsalgia, the veteran is challenging the 
initial evaluations assigned following the grant of service 
connection.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in 
connection with those claims has been satisfied.

The RO provided the appellant pre-adjudication notice 
concerning each of the claims decided herein by a letter 
dated in June 2005.  The RO provided additional, post-
adjudication notice in and May 2006.  The combined notices 
substantially complied with the specificity requirements of 
Dingess, identifying the five elements of a service 
connection claim; Quartuccio, identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini, 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  In a November 2005 
statement of the case (SOC), the RO informed the veteran of 
the Diagnostic Codes and rating criteria relevant to rating 
PTSD and metatarsalgia.  The rating criteria adequately 
notified the veteran what the evidence must show in order the 
to support higher ratings for those disabilities.  The claims 
were readjudicated in a December 2005 supplemental statement 
of the case.  

While the required notices were completed after the initial 
adjudication, the veteran has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely completion 
of notification, nor has any been shown.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The Board 
concludes that VA has substantially complied with the notice 
and assistance requirements, and that the veteran is not 
prejudiced by a decision on the claims at this time.







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of heat 
exposure is denied.

Entitlement to service connection for IBS is granted.

From May 9, 2005, entitlement to a disability rating higher 
than 30 percent for PTSD is denied.

From May 9, 2005, entitlement to a disability rating higher 
than 10 percent for bilateral foot metatarsalgia is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


